Citation Nr: 0817937	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-21 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

Entitlement to an initial disability rating in excess of 
10 percent for left knee arthritis.

Entitlement to an initial disability rating in excess of 10 
percent for actinic keratosis with excision of squamous cell 
carcinoma.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had in excess of 29 years active service, 
retiring in July 1970.

In a July 2007 ruling, the Board of Veterans' Appeals (Board) 
granted a motion submitted by the veteran's representative 
for an advance on the Board's docket.  The appeal has 
therefore received expedited treatment since that time.

The Board remanded the appeal for further evidentiary 
development in November 2007.  Such development having been 
completed, the appeal is once again before the Board for 
appellate review.

In a May 2007 written statement, the veteran appears to be 
filing a claim for entitlement to service connection for 
post-traumatic stress disorder.  This new claim is referred 
to the RO for appropriate action.  In multiple submissions, 
he makes reference to heart disease, although he has not 
explicitly filed a claim for service connection.  Similarly, 
in a statement received by the Board in January 2008, he 
makes reference to herbicide exposure during service, 
although he does not identify a particular disability claimed 
to have resulted from such exposure.  These issues are 
referred to the RO for clarification and any other 
appropriate action.

The issue of entitlement to an increased disability rating 
for actinic keratosis with excision of squamous cell 
carcinoma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee arthritis is manifested by slight 
instability, pain, and weather-related flare-ups.


CONCLUSION OF LAW

A disability rating greater than 10 percent is not warranted 
for left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VA's duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004, that fully addressed 
all four notice elements and was sent prior to the initial RO 
adjudication of the veteran's claims for service connection.  
This letter informed the veteran of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006).  
Thus, as the veteran's claims for increased initial 
disability ratings were appealed directly from the initial 
ratings assigned, no further action under the section 5103(a) 
is required.  Goodwin v. Peake, --- Vet. App. ----, 2008 WL 
2081130 (Vet. App.) (2008).  See also Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  However, in this case, the veteran 
has in fact, received additional notice tailored to his 
increased rating claims in a November 2007 letter, which was 
provided prior to the most recent AOJ adjudication of his 
claims.  In this letter, he was also provided with 
information as to the law and regulations governing the 
assignment of effective dates.  Dingess.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record discloses that following the November 2007 Board 
remand, the VA has met its duty to assist the veteran in 
obtaining any relevant evidence available to substantiate his 
claim.  All available records pertaining to the issues 
resolved herein have been obtained and associated with the 
claims folder.  VA examinations have been conducted.  We 
therefore conclude that VA has satisfied both its duty to 
notify and assist the veteran in this case.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for left knee arthritis 
following the initial award of service connection for left 
knee arthritis, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings are a sensible mechanism for 
allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of 
a disability while the claim works its way through the 
adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 
89 (2007).  In another relevant precedent, the Court noted 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In reaching this 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  The Court has held that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

In rating service-connected disability, the provisions of 38 
C.F.R. § 4.1 require that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 mandates that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects 
of the disability upon the person's ordinary activity.  

Arthritis as a residual of trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
the provisions of Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, rather than added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and a 20 percent rating may be assigned for 
degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  

Limitation of knee motion is rated utilizing the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 provides that limitation of flexion to 
60 degrees is rated as noncompensable, limitation of flexion 
to 45 degrees is rated as 10 percent disabling, limitation of 
flexion to 30 degrees is rated as 20 percent disabling, and 
limitation of flexion to 15 degrees is rated as 30 percent 
disabling.  Diagnostic Code 5261 provides that limitation of 
extension to 5 degrees is rated as noncompensable, limitation 
of extension to 10 degrees is rated as 10 percent disabling, 
limitation of extension to 15 degrees is rated as 20 percent 
disabling, limitation of extension to 20 degrees is rated as 
30 percent disabling, limitation of extension to 30 degrees 
is rated as 40 percent disabling, and limitation of extension 
to 45 degrees is rated as 50 percent disabling.  Plate II in 
38 C.F.R. § 4.71 provides a pictorial depiction of knee 
flexion and extension between zero and 140 degrees.  

Impairment of the knee with slight recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, while a 30 percent evaluation may be 
assigned upon a showing of severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257. 

In a precedent opinion pertaining to the rating of knee 
disabilities, the VA General Counsel provided a discussion of 
the interplay between these different regulations and the 
part-specific diagnostic codes in the rating schedule.  
VAOPGPREC 9-98, 63 Fed. Reg. 56704 (1998).  The General 
Counsel held that diagnostic codes involving disability 
ratings for limitation of motion of a part of the 
musculoskeletal system do not subsume sections 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
General Counsel also held that limitation of motion in the 
affected joint or joints is a common manifestation of 
arthritis, and that the Court has indicated that Diagnostic 
Code 5003 is to be "read in conjunction with" section 4.59 
and that Diagnostic Code 5003 is "complemented by" section 
4.40.  See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
Thus, sections 4.40, 4.45, and 4.59 are all applicable in 
evaluating arthritis.  

The same General Counsel opinion held that in applying 
sections 4.40, 4.45, and 4.59, rating personnel must consider 
the claimant's functional loss and clearly explain what role 
the claimant's assertions of pain played in the rating 
decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  
See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) 
(section 4.45 requires analysis of effect of pain on the 
disability).  The functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Under section 4.59, painful motion is considered 
limited motion even though a range of motion is possible 
beyond the point when pain sets in.  Hicks, 8 Vet. App. at 
421.

Historically, the veteran sustained a fracture to his left 
kneecap in 1942.  He was hospitalized for five days at the 
time, but no surgery or immobilization in a cast was 
necessary.  Currently a 10 percent disability rating is 
assigned to the left knee disability.

At the time of a November 2004 VA examination performed 
pursuant to the veteran's claim for service connection, the 
veteran complained of increasing pain and stiffness in the 
left knee, along with flare-ups related to changes in the 
weather.  He stated that the knee problem did not interfere 
with his daily activities, and he did not need a cane, 
crutch, or other assistive device to walk.  He reported no 
dislocation or subluxation in the knee.  Upon examination, 
there was no heat, swelling or edema in the knee.  Flexion 
was 0 to 140 degrees without pain, and no change upon 
repetition.  There was no varus or valgus movement on 
examination.  The ligaments were normal.  An X-ray film was 
interpreted as showing minimal osteoarthritic changes.  

Review of the veteran's medical treatment records during the 
time period at issue reveals several complaints of left knee 
pain, and diagnostic assessments of degenerative joint 
disease and joint calcification in the knee.  The report of a 
February 2005 X-ray study shows mild degenerative changes of 
the patellofemoral joint with osteophyte formation and joint 
space narrowing.  In February 2005, the veteran complained of 
increasing left knee pain and some instability.  Other 
medical reports show that the veteran was prescribed Vicodin 
and other pain medication for back pain.  

Upon review of the entire evidence of record, the Board holds 
that a disability rating greater than 10 percent is not 
warranted.  The evidence of record does not reflect the level 
of impairment required for a higher disability rating due to 
limitation of motion, instability, or pain.

Because the veteran's arthritis is documented by X-ray, 
consideration of a higher rating under the provisions of 
Diagnostic Codes 5003 and 5010 is required.  In the case of a 
single joint, such as the veteran's service-connected left 
knee disability, Diagnostic Code 5003 provides for a 
compensable disability rating based upon the resulting 
limitation of knee motion.  However, no limitation of left 
knee motion was shown during the November 2004 VA 
examination, and no limitation of motion was noted in any of 
the subsequent outpatient treatment records.  Therefore, a 
higher disability rating under the provisions of Diagnostic 
Codes 5260 and 5261 is not warranted.

Although the recent outpatient treatment reports reflect the 
veteran's complaints of some left knee instability, no such 
instability was shown on the clinical testing during the 
November 2004 VA examination.  Despite the November 2004 
results, however, we find the veteran's complaints of 
instability to be credible, as the medical records are dated 
after the November 2004 examination, and as his complaints 
were rendered in a medical treatment setting, rather than for 
the purpose of seeking benefits.  In the absence of objective 
medical evidence showing more than slight instability of the 
left knee, however, a disability rating greater than 
10 percent would be inappropriate under the provisions of 
Diagnostic Code 5257.  

The Board finds the veteran's complaints of left knee pain to 
be entirely credible for the same reasons.  We also note that 
the strong pain medication he takes for back pain may 
somewhat mask the extent of his left knee pain.  

Considering the veteran's left knee pain, his reported 
instability, the weather-related flare-ups which are 
characteristic of arthritis, in light of the history of 
fracture during service, the Board considers the 10 percent 
disability rating is the appropriate rating, under the 
provisions of 38 C.F.R. § 4.59.  Greater impairment to 
support the assignment of a higher disability rating is not 
shown.  The veteran does not report experiencing significant 
limitation of daily activity due to left knee impairment.  
Indeed, significant limitation of left knee function is not 
shown in the evidence of record, and there is no basis under 
law for the assignment of a disability rating greater than 
10 percent for the veteran's left knee disability.

The preponderance of the evidence is against the veteran's 
claim for an increased disability rating and the benefit 
sought is denied.


ORDER

An initial disability rating greater than 10 percent for left 
knee arthritis is denied.

REMAND

The Board's November 2007 remand requested that the RO obtain 
outstanding medical records reflecting recent treatment for 
actinic keratosis.  Following receipt and review of these 
records, the Board observes that during the appeal period, 
the veteran has been treated for squamous cell carcinoma, 
Bowen's disease, malignant melanoma, blue nevus, 
acantholysis, seborrheic keratosis, and seborrheic 
dermatitis.  Which of these, if any, are related to the 
service-connected actinic keratosis is unclear from the 
treatment records.  As this is a question requiring 
specialized medical expertise, a remand is necessary.  

Additionally, the records show that in August 2006, the 
veteran's treating dermatologists sent a portion of lesions 
shaved from the veteran's right arm and right shoulder to the 
Armed Forces Institute of Pathology for review and 
immunohistochemical evaluation.  No report of this evaluation 
is available for review in the claims file.  As it appears 
that the veteran is currently undergoing active medical 
management of multiple skin problems, all recent 
dermatological records should be obtained for review, as 
well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
dermatologic treatment afforded to the 
veteran at the Keesler Medical Center 
since November 2007 for inclusion in the 
claims file.  A special request should be 
made for the report from the Armed Forces 
Institute of Pathology reflecting 
evaluation of the lesions from the 
veteran's right arm and right shoulder. 
    
2.  AFTER obtaining the records requested 
above, the veteran's claims file should 
be forwarded to a VA physician with 
particular expertise in dermatology for 
review.  The physician is requested to 
render an informed medical opinion as to 
which of the veteran's various skin 
lesions/diagnoses are proximately caused 
by or otherwise related to his service-
connected actinic keratosis.  IF the 
physician deems that a clinical 
examination of the veteran would be 
helpful to resolving these questions, 
such an examination, along with any 
associated tests and studies deemed 
helpful by the examiner, should be 
scheduled.  The complete rationale for 
all opinions expressed should be fully 
explained. 

3.  After the development requested above 
has been completed, the RO should again 
review the record, implementing a 
disability rating under the Diagnostic 
Codes appropriate for all dermatologic 
diagnoses related to the veteran's 
service-connected actinic keratosis, 
reflecting the entire period of time 
between the effective date of the initial 
grant of service connection until the 
present.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 




Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


